Case 1:21-cr-00287-SAG Document1 Filed 07/29/21 Page 1of5

PCMS5.12.21
LAD: USAO # 2021R00286

aj, uli 90 OM 2:27
IN THE UNITED STATES DISTRICT COURT ~~ ~
FOR THE DISTRICT OF MARYLAND: _
UNITED STATES OF AMERICA * aa Y
v. * CRIMINAL NOSAY{5 ‘Z I-2¥t
DAYTRON JOHNSON, * (Possession of a Firearm by a
= Prohibited Person, 18 U.S.C.
Defendant § 922(g)(1); Possession with Intent to
* Distribute a Controlled Substance, 21
* U.S.C. §841(a);\ Possession of a
x Firearm in Furtherance of a Drug
* Trafficking Crime, 18 U.S.C. § 924(c);
# Forfeiture, 18 U.S.C. §924(d), 28
* U.S.C. § 2461(c), 21 U.S.C. § 853)

INDICTMENT
COUNT ONE
The Grand Jury for the District of Maryland charges that:
On or about March 11, 2021, in the District of Maryland, the Defendant,
DAYTRON JOHNSON,
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm and ammunition, that is, a SCCY IND..,
Model CPX-1, 9 mm semi-automatic pistol, bearing serial number 486684; and 7 rounds of 9

mm ammunition; and the firearm and ammunition were in and affecting commerce.

18 U.S.C. § 922(g)
Case 1:21-cr-00287-SAG Document1 Filed 07/29/21 Page 2of5

COUNT TWO
(Possession With the Intent to Distribute Controlled Substances)

The Grand Jury for the District of Maryland further charges that:
On or around March 11, 2021, in the District of Maryland, the Defendant,
DAYTRON JOHNSON,
did knowingly and intentionally possess with the intent to distribute a mixture or substance

containing a detectable amount of amount of fentanyl, a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 841(a).

21 U.S.C. § 841(a)
Case 1:21-cr-00287-SAG Document1 Filed 07/29/21 Page 3 o0f5

COUNT THREE
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

The Grand Jury for the District of Maryland further charges that:
On or around March 11, 2021, in the District of Maryland, the Defendant,
DAYTRON JOHNSON,
did knowingly possess a firearm, specifically the firearm described in Count One of this
Indictment, in furtherance of a drug trafficking crime for which he may be prosecuted in a court
of the United States, that is, possession with intent to distribute a controlled substance, in violation

of Title 21, United States Code, Section 841(a), as alleged in Count Two of this Indictment.

18 U.S.C. § 924(c)
Case 1:21-cr-00287-SAG Document1 Filed 07/29/21 Page 4of5

FORFEITURE

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the Defendant
that the United States will seek forfeiture as part of any sentence in accordance with 21 U.S.C. §
853, 28 U.S.C. § 2461 (c), and 18 U.S.C. § 924(d), in the event of the Defendant’s convictions.

Firearms and Ammunition Forfeiture

2. Pursuant to 18 U.S.C. § 924(d), upon conviction of an offense alleged in Counts
One or Three, the Defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and
28 U.S.C. § 2461(c), any firearms and ammunition involved in those offenses.

Narcotics Forfeiture

3, Pursuant to 21 U.S.C. § 853(a), upon conviction of an offense in violation of the
Controlled Substances Act, as alleged in Count Two, the Defendant shall forfeit to the United
States of America:

a. any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of such offense; and
b. any property used, or intended to be used, in any manner or part, to commit, or

facilitate the commission of, such offense.

Substitute Assets

4, Pursuant to 21 U.S.C. § 853(p), if any of the property described above as being
subject to forfeiture, as a result of any act or omission by the Defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;
. Case 1:21-cr-00287-SAG Document1 Filed 07/29/21 Page 5of5

d. has been substantially diminished in value; or

e. has been comingled with other property which cannot be subdivided without
difficulty,
it is the intent of the United States to seek forfeiture of any other property of the Defendant up to

the value of the property charged with forfeiture in the paragraphs above.

Property Subject to Forfeiture
3; The property to be forfeited includes, but is not limited to, the following:
a. One SCCY IND., Model CPX-1, 9 mm semi-automatic pistol, bearing serial

number 486684; and

b. 7 rounds of 9 mm ammunition.

18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)
21 U.S.C. § 853

Jonathan lenener /. LAD
Jonathan F. Lenzner L
Acting United States Attorney

A-TRIIF RILT-

SIGHATURE RED
SURE REDACTED 194 dense

“Foreperson Date
